—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered November 8, 1996, convicting him of kidnapping in the second degree, attempted robbery in the first degree (three counts), attempted grand larceny in the second degree, criminal possession of a weapon in the second degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Clabby, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s inculpatory statements to a detective were made voluntarily after the defendant had been read the Miranda rights and had knowingly and intelligently waived them (see, People v Torres, 220 AD2d 785).
*463The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Goldstein, McGinity and Schmidt, JJ., concur.